Citation Nr: 1716262	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for adjustment disorder with anxiety and depression, to include whether a reduction to a noncompensable evaluation effective June 1, 2016, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for multilevel lumbar degenerative disc disease.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a disability rating based on individual unemployability due to service-connect disabilities.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2004.  He there after served with the New Jersey Army National Guard until May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, December 2009 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter was remanded by the Board in February 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant and his representative if further action is required on his part.


REMAND

In December 2016, the Veteran submitted a VA Form 9 in which he requested a Board hearing by videoconference.  Thus, a remand is necessary to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge in accordance with his docket number.  A copy of the notice advising him of the time and place to report should be placed in the claims file.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims folder to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




